DETAILED ACTION
This is the first action on the merits. This application was filed on March 7, 2019. Claims 9-17 are pending in the application. Claims 1-8 and 18-22 have been withdrawn by election filed January 28, 2021 in response to a Restriction Requirement dated December 22, 2020. 

Election/Restriction
In a response dated January 28, 2021 to the Restriction Requirement dated December 22, 2020, Applicant elected Group II, claims 9-17 for examination. Claims 1-8 and 18-22 have been withdrawn. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed in this application on June 20, 2019, including references cited in the PCT written opinion for PCT/US2019/019552 by the International Searching Authority (ISA), has been considered by the Examiner. The Examiner notes that the PCT international search report contains three additional references that were not cited in the IDS. The Examiner reminds Applicant that these additional references should have also been cited in an IDS. For purposes of compact prosecution, the Examiner has cited these additional references in PTO-892, Notice of References Cited. 

Priority
 Applicant claims domestic benefit and priority to U.S. Provisional Patent Application Nos. 62/640,373 (“first prior-filed application,” filed March 8, 2018) and 62/753,432 (“second prior-filed application,” filed October 31, 2018). The present application (“later-filed application”) must be an application for a patent for an invention which is also disclosed in one or more of the prior-filed applications. The disclosure of the invention in the prior-filed applications and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a) or the first paragraph of pre-AIA  35 U.S.C. § 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the first prior-filed application, Application No. 62/640,373, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) or pre-
Claim 17:  The first prior-filed application disclosure does not adequately describe “wherein the information that identifies (a) the service provider, and (b) the payment account to be provisioned to the service provider is received in encrypted form by the provisioning service computer.” Support for claim 17 is found only in the second prior-filed application, Application No. 62/753,432, at p. 9, lines 6-9, describing FIG. 5. FIG. 5 became FIG. 6 in the non-provisional application. Because at least some claim limitations recited in claim 17 are not disclosed in the first prior-filed provisional application to meet the requirements of 35 U.S.C. § 112(a), this claim will be given a priority date of the second prior-filed provisional application of October 31, 2018.
All other claims 9-16 have priority to the first prior-filed application, with a priority date of March 8, 2018. 

Drawing Objections
The drawings are objected to because of a minor informality. The element “channel 112” is not shown in FIG. 1 but is disclosed in Applicant’s Specification at p. 12, line 5. The Applicant should either delete “apart from channel 112 shown in FIG. 1” at p. 12, line 5 in the specification, or add the element 112 to the FIG. 1 drawing. If the Applicant chooses to address this issue with an amendment to the drawings, corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Each drawing sheet submitted after the filing date of an application must be labeled in the top 

Specification Objections
The disclosure is objected to because of the following informalities:
At p. 1, line 25, “tum” should be “turn”
At p. 5, line 5, “payment transaction system 100” should be “payment card account system 100” for consistency of terminology
At p. 8, line 7, “mobile device 204” should be “mobile device 300”
At p. 12, line 5, “channel 112” is not shown in FIG. 1 (see Drawing Objections)
At p. 13, lines 8-9, “decision block 602” should be “decision block 604”
Appropriate correction is required.

Claim Objections
Claims 9, 10, 12, and 13 are objected to because of the following informalities: 
In claim 9 (line 9), claim 10 (line 19), claim 12 (line 2), and claim 13 (line 5):  “provisioning services computer” should be “provisioning service computer”
Appropriate correction is required.
Claim Interpretations
Regarding claim 9, particularly the second receiving step in lines 8-9 of the claim, the Examiner interprets the claim limitation to inherently include the underlined text as follows:  “receiving, by the provisioning service computer from the service provider, the request receipt, wherein the request receipt is provided to the service provider by the account issuer computer.” This interpretation completes the loop of communication of the request receipt from the provisioning service computer, to the account issuer computer, to the service provider, and back to the provisioning service computer. This interpretation would be required to maintain the antecedent basis of the request receipt in the claim, because the claim does not presently recite how the request receipt gets to the service provider, and any other interpretation may require another request receipt to be provided from another source. This interpretation would also be logically understood by a person having ordinary skill in the art. This interpretation is assumed for the purposes of search, but the Applicant should confirm whether this interpretation is as the Applicant intends. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 16, it is unclear whether Applicant intended “an indication that the payment account is eligible for provisioning to the service provider” to refer to the same “an indication” in claim 15 or if this is a different “an indication.” If the Applicant intends “an indication” in claim 16 to refer to “an indication” in claim 15, “an indication” in claim 16 should read “the indication.” For purposes of compact prosecution, the Examiner has interpreted claim 16 to read “the indication.”

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention is directed to a judicial exception (i.e., an abstract idea not integrated into a practical application) without significantly more. The claims recite a method for digitizing a payment card account (i.e., provisioning a token) for a transaction between a consumer and a merchant. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as discussed below.
As discussed in MPEP § 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG")1, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) (i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP § 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP § 2106.05(f), (g), and (h).4 
If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself 5 

Step 1:  In the present application, claims 9-17 are directed to a method (i.e., a process), which is a statutory category of invention. Thus, the eligibility analysis proceeds to Step 2A.1.

Step 2A.1, regarding independent claim 9:  The limitations of independent claim 9 have been denoted with letters by the Examiner for ease of reference. The judicial exceptions recited in claim 9 are identified in bold below:

[A] A method comprising:
[B] receiving, by a provisioning service computer, from an account issuer computer, information that identifies (a) a service provider; and (b) a payment account to be provisioned to the service provider;
[C] generating, by the provisioning service computer, a request receipt;
[D] transmitting the request receipt from the provisioning service computer to the account issuer computer;
[E] receiving, by the provisioning services computer from the service provider, the
request receipt;
[F] transmitting, from the provisioning service computer to the account issuer computer, a token authorization request;
[G] receiving, by the provisioning service computer from the account issuer computer, an indication that the account issuer computer approved the token authorization request; and
[H] in response to said indication, issuing a payment token by the provisioning service computer to the service provider.

Limitations [B] through [H] of claim 9, under the broadest reasonable interpretation, cover steps or functions that fall under certain methods of organizing human activity, a category of abstract ideas under the 2019 PEG. For example, the claim limitations recite [B] receiving, by a credentialing service, information concerning a financial transaction from an account issuer for providing credentials to a merchant for the transaction, [C] generating a receipt, by the credentialing service, to confirm the recipient of the credentials (the merchant) as an authorized party to the transaction, [D] sending the receipt, from the credentialing service to the account issuer, to forward to the recipient of the credentials, [E] receiving the receipt, by the credentialing service, from the recipient to confirm the recipient as a party to the transaction so that it can obtain credentials from the credentialing service, [F] requesting authorization, by the credentialing service, from the account issuer, to provide the credentials, [G] receiving, by the credentialing service, from the account issuer, an approval of the 
Claim 9 recites a multi-party financial transaction in which a trusted account issuer facilitates the transaction between an account holder and a merchant by requesting credentials for a merchant from a credentials provider and assisting in the authentication of the merchant prior to the credentials being provided, without requiring intervention by the account holder, such as providing sensitive account information to the merchant, and without requiring the account holder to store or forward to the merchant additional credentials of the account holder. 
Claim 9 thus recites commercial interactions and managing these interactions between people. These interactions include facilitating and satisfying rules, policies, and/or agreements of a transaction between entities or people, such as a financial transaction or a transaction of any kind of asset or consideration, which falls squarely under the 2019 PEG abstract ideas category of certain methods of organizing human activity. Some of these interactions further include mental processes, another category of abstract ideas under the 2019 PEG. 
According to the Applicant’s Specification, p. 3, lines 3-23, the object and benefits of the recited method are those achievable under traditional commercial interactions. These include, for example, (1) an account holder authenticating with only the account issuer, which other parties of the transaction further rely on for trust of the account holder (see lines 5-7); (2) limiting what sensitive account information is shared with a merchant, thus enhancing security of a transaction (see lines 10-13); and (3) parties that require account holder information to complete a transaction receiving the account holder information from one source, such as the 
The present invention describes no more than conventional operations to solve these conventional problems involving the organization of human financial activity. The only difference between the described traditional solutions to these problems and the present invention is the use of a specific arrangement of general purpose computers to facilitate the traditional solutions for organizing human financial activity. However, the computers would not be required to reach the same result of improved security or more efficient information exchange. Each of the computer elements (provisioning service computer and account issuer computer) can be people. The sharing of account information from the account issuer to the provisioning service in limitation [B] can merely be accomplished by a telephone call between people representing the same parties. Considering the request receipt being created by and shared from the provisioning service (credentials or token provider) to the account issuer to the service provider (merchant) in limitations [C]-[E], this could be a mere paper receipt of a 
No additional claim elements differentiate the limitations from processes having common aspects of organizing human activity. 
Therefore, claim 9 falls under (as least) certain methods of organizing human activity (an enumerated group of a judicial exception). Accordingly, claim 9, with limitations [A] through [H], recites at least one abstract idea (the judicial exception) consistent with the 2019 PEG. 
The analysis thus proceeds to Step 2A.2.

Under Step 2A.2, the claims are evaluated to determine whether the claim elements, when viewed individually or as an ordered combination, contain an inventive concept sufficient 

Regarding claim 9:  In particular, claim 9 recites the additional elements in bold in limitations [A]-[H] below:
[A] A method comprising:
[B] receiving, by a provisioning service computer, from an account issuer computer, information that identifies (a) a service provider; and (b) a payment account to be provisioned to the service provider;
[C] generating, by the provisioning service computer, a request receipt;
[D] transmitting the request receipt from the provisioning service computer to the account issuer computer;
[E] receiving, by the provisioning services computer from the service provider, the
request receipt;
[F] transmitting, from the provisioning service computer to the account issuer computer, a token authorization request;
[G] receiving, by the provisioning service computer from the account issuer computer, an indication that the account issuer computer approved the token authorization request; and
[H] in response to said indication, issuing a payment token by the provisioning service computer to the service provider.

The additional elements of the account issuer computer in limitations [B], [D], [F], and [G] and the provisioning service computer in limitations [B]-[H] are merely applying the abstract idea of the multi-party financial transaction described in paragraphs 23-25 of this Office action in a technological environment of a computer network that is recited at a high level of generality. There is no impact on the abstract idea itself just because it is implemented on or through the additional computer elements.
Applicant’s Specification, at pp. 4-7, discloses generic computer hardware as representing the computers of claim 9 (see FIG. 2 for the account issuer computer and FIG. 2A for the provisioning service computer), which perform the method steps of the present invention with no specificity linked to the technology of the hardware or software. “The account issuer computer system 202 may, in its hardware aspects, resemble a typical mainframe computer, but may be controlled by software to cause it to function as described herein.” App. Spec., p. 4, lines 24-26. The specification, however, does not further describe the software that might transform the “typical mainframe computer” into a special purpose computer for performing the method. The specification describes only generic computer elements at p. 4, line 27 to p. 5, line 20. “One or more programs” … “to cause the account issuer computer system 202 to function as described herein” (App. Spec., p. 5, lines 21-25) are only generically disclosed at p. 5, line 26 to p. 6, line 21. The provisioning services computer, as well as the service provider computer (not particularly recited in claim 9 as a computer), are similarly generically described in the Applicant’s Specification at p. 6, line 22 to p. 7, line 30.
Outside of this generic technological environment of networked computer systems, the transaction information could be physically shared or otherwise capable of being generated, 
No additional hardware or software elements are recited in addition to the generally recited computer hardware elements of claim 9 described above. The mere nominal recitation of generic computer elements performing such generic computer functions as recited in claim 9, that is, “receiving,” “generating,” “transmitting,” “receiving,” “transmitting,” “receiving,” and “issuing,” alone, does not differentiate the claim limitations from generic methods of organizing human activities. The computers are merely providing a generic technological environment. 
The additional claim elements, when viewed individually or as an ordered combination, recite the abstract ideas with mere instructions to implement them in a particular technological environment (here, a network of computers) that includes generic hardware. See MPEP 2106.05(h). In other words, claim 9 does not go beyond generally linking the abstract ideas to a technological environment. 
Further, the judicial exception is not integrated into a practical application because the claim does not improve the functioning of any computerized device nor does it improve another technology or technical process, or provide meaningful limitations beyond generally linking at least one abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. Merely passing information that is traditionally part of financial transactions in a different order or to different entities does not improve a technology or technical process as defined under the 2019 PEG. The use of additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the 
Accordingly, alone and in combination, the additional elements of claim 9 do not integrate the abstract ideas into a practical application. Rather, the claim as a whole generally links the judicial exception to a technological environment defined by high-level recitations of computer functionality. Therefore, claim 9 is directed to at least one abstract idea not integrated into a practical application, and the analysis proceeds to Step 2B.

Step 2B of the § 101 analysis determines whether the claim elements, when viewed individually and as an ordered combination, contain "an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application." Alice, 134 S. Ct. at 2357. Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to step 2A, using additional elements to perform the generic computer functions noted above amounts to no more than mere instructions to apply the abstract ideas using a generic computer component and, thus, cannot provide an inventive concept. Because those instructions embody the abstract ideas, the claim itself is merely a recitation of the abstract ideas and an instruction to apply them on a computer. This is not enough to provide an inventive concept. Therefore, independent claim 9 is ineligible.


Dependent claim 10 recites:
The method of claim 9, further comprising: transmitting, by the provisioning services computer to the account issuer computer, a 20confirmation that the payment account has been provisioned to the service provider.
The step of “transmitting … a confirmation” recites the same abstract ideas of claim 9, and the claim recites no further specificity regarding the provisioning service computer or the account issuer computer. This claim does nothing further to integrate the abstract ideas into a practical application. The activity of transmitting a confirmation can be performed by a human by communicating completion of a requested task of providing credentials to a service provider. This is a standard aspect of organizing human activity that does not require the generic technological environment of a computer network. Claim 10 does not recite any additional elements or concepts to integrate the abstract ideas of claim 9 into a practical application beyond the generic computer elements that carry out the communication of the confirmation. The elements are merely tools to perform the abstract ideas and to apply the judicial exception to a particular technological environment.

Dependent claim 11 recites:
The method of claim 9, further comprising: receiving an electronic signature, by the provisioning service computer, from the account issuer computer, said electronic signature received together with the information that 25identifies the service provider and the payment account, said electronic signature authenticating the account issuer computer.
Dependent claim 12 further recites:
The method of claim 11, further comprising: the provisioning services computer verifying the received electronic signature.
The steps of “receiving … [a] … signature” and “verifying … the received … signature” recite the same abstract ideas of claim 9, and the claims recite no further specificity regarding the provisioning service computer or the account issuer computer. These claims do nothing further to integrate the abstract ideas into a practical application. The activities of receiving a signature by a provisioning service to authenticate an account issuer and verifying the received signature can be performed by a human by confirming visually that the signature is authentically that of the account issuer. This is a standard aspect of organizing human activity that does not require the generic technological environment of a computer network. Claims 11 and 12 additionally recite (in bold) that the signature is “electronic.” The “electronic” aspect of the signature is merely a characteristic part of this generic technological environment in which the abstract ideas are implemented. A signature communicated by computers would necessarily be electronic. However, the signature data, as recited, does not require any special handling or manipulation beyond what the generic computer elements can do and is not used any differently in the authentication process than how a handwritten signature would be used between human parties to authenticate a party in a financial transaction. Thus, the electronic signature does no more to integrate the abstract ideas of claim 9 into a practical application than is done by the generic computer elements that carry out the communication of the transaction data. The elements of the electronic signature and the computers that 

Dependent claim 13 recites:
The method of claim 12, wherein the provisioning services computer generates said request receipt after said verifying step.
Claim 13 is not positively recited and merely recites the order of actions taken by the provisioning service, that is, that the provisioning service generates the request receipt introduced in claim 9 after verifying the signature provided by the account issuer in claims 11 and 12. Claim 13 recites no further specificity regarding the provisioning service computer or the account issuer computer and does nothing further to integrate the abstract ideas into a practical application. It has been established that the activities of receiving a signature by a provisioning service to authenticate an account issuer and verifying the received signature can be performed by a human by confirming visually that the signature is authentically that of the account issuer. Further, it has been established that the request receipt is akin to a sales receipt that a human being could bring to another human being to get service based upon a transaction originated by a third human being, and there is nothing special about the computers used to pass this receipt among the parties to achieve a similar outcome. Additionally, it is a standard aspect of organizing human activity to complete a further action (in this case, sending a receipt to continue the transaction processing) only after a party is authenticated (in this case, after a signature is verified). This aspect does not require the 
  
Dependent claim 14 recites:
The method of claim 9, further comprising: transmitting, by the provisioning service computer to the account issuer computer, an 10inquiry as to whether the payment account is eligible for provisioning to the service provider.
The step of “transmitting … an inquiry” recites the same abstract ideas of claim 9, and the claim recites no further specificity regarding the provisioning service computer or the account issuer computer. This claim does nothing further to integrate the abstract ideas into a practical application. The activity of transmitting in inquiry can be performed by a human by requesting information from the account issuer, in this case information concerning the eligibility of an account to be provisioned to a service provider. In other words, a first party (here, a provisioning service) is asking a second party (an account issuer) whether it can provide information to a third party (a service provider) based on an eligibility status of an account, of which the second party has knowledge. This is a standard aspect of organizing human activity that does not require the generic technological environment of a computer network. For example, the first party wishing to confirm the eligibility of an account for a transaction could merely telephone the second party for the same information. Claim 14 does not recite any additional elements or concepts to integrate the abstract ideas of claim 9 into a practical application beyond the generic computer elements that carry out the communication of the 

Dependent claim 15 recites:
The method of claim 14, further comprising: receiving, by the provisioning service computer from the account issuer computer, an indication that the payment account is eligible for provisioning to the service provider.
The step of “receiving … an indication” recites the same abstract ideas of claim 9 and 14, and the claim recites no further specificity regarding the provisioning service computer or the account issuer computer. This claim does nothing further to integrate the abstract ideas into a practical application. The activity of receiving an indication can be performed by a human by receiving information from the account issuer, in this case information concerning the eligibility of an account to be provisioned to a service provider. As explained for claim 14, a first party (here, a provisioning service) is asking a second party (an account issuer) whether it can provide information to a third party (a service provider) based on an eligibility status of an account, of which the second party has knowledge, and the second party is merely replying as to the eligibility status, which can be in the affirmative (eligible) or negative (ineligible), for example, and which the first party receives. This is a standard aspect of organizing human activity that does not require the generic technological environment of a computer network. For example, the second party wishing to confirm the eligibility of an account for a transaction could merely telephone the first party to provide the eligibility status and the first party could receive the information over the call. Claim 15 does not recite any additional elements or concepts to 

Dependent claim 16 recites:
The method of claim 15, further comprising: transmitting, by the provisioning service computer to the service provider, an indication that the payment account is eligible for provisioning to the service provider.
The step of “transmitting … an indication” recites the same abstract ideas of claim 9, 14, and 15, and the claim recites no further specificity regarding the provisioning service computer. This claim does nothing further to integrate the abstract ideas into a practical application. As in claim 14 (the transmitting of an inquiry regarding eligibility), the activity of transmitting an indication can be performed by a human by receiving information from the account issuer, in this case information concerning the eligibility of an account to be provisioned to a service provider, and by merely passing that information along to the service provider. This is a standard aspect of organizing human activity that does not require the generic technological environment of a computer network. For example, the first party (provisioning service), having confirmed the eligibility of an account for a transaction, could merely telephone the third party (service provider) to provide the eligibility status received from the second party (account issuer). Claim 16 does not recite any additional elements or concepts to integrate the abstract ideas of claims 9, 14, and 15 into a practical application beyond the generic computer elements 

Dependent claim 17 recites:
The method of claim 9, wherein the information that identifies (a) the service provider; and (b) the payment account to be provisioned to the service provider is received in encrypted form by the provisioning service computer.
	Claim 17 recites descriptive, not positively recited limitations of elements found in claim 9. Specifically, claim 17 recites a narrower limitation that the transaction information that identifies the service provider and the payment account is received by the provisioning service in encrypted form. This claim does not require any additional steps or functions to be performed and thus does not involve the use of any computing functions. Specifically, while the claim recites the transaction information as being encrypted, the claims do not recite a step of encryption. Further, although a characteristic of “encrypted” can certainly be a part of a technological environment for a financial transaction in which the transaction information is received, it is not necessary that the characteristic of encrypted be in that technological environment. The limitation can be part of a transaction between humans also. An encrypted form of data can merely be a conversion of the data from one system of communication to another, e.g., converting the information into a code. Parties can exchange information “in code” without having a computerized environment. Thus, while the descriptive element may 

In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract ideas into a patent eligible application of the abstract ideas such that the claims amount to significantly more than the abstract ideas themselves. The claims do not recite an improvement to another technology or technical field, recite an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking one or more abstract ideas to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. § 101 as being directed to non‐statutory subject matter.

Claim Rejections - 35 USC § 103
The following references are cited in this section:
GIRISH et al., US 2019/0020478 A1 (effectively filed July 14, 2017)
GOOD et al., US 2017/0262841 A1 (effectively filed March 5, 2016)
AL-BEDAIWI et al., US 2017/0109745 A1 (effectively filed Oct. 15, 2015)
DIMMICK, US 2016/0148197 A1 (effectively filed Nov. 26, 2014) 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 11, 14-16 are rejected under 35 U.S.C. § 103 as being unpatentable over GIRISH et al, US 2019/0020478 A1 (hereinafter, “GIRISH”) in view of GOOD et al., US 2017/0262841 A1 (hereinafter, “GOOD”).
Regarding independent claim 9, GIRISH, like the present invention, discloses token provisioning utilizing a secure authentication system. 
The limitations of claim 9 have been denoted with letters [A]-[H] by the Examiner for easy reference.
GIRISH discloses:
[A] A method (GIRISH, see FIG. 4 flow diagram, [0096]-[0119] comprising:
[B] receiving, by a provisioning service computer, from an account issuer computer, information that identifies (a) a service provider; and (b) a payment account to be provisioned
to the service provider (GIRISH, FIG. 1, annotated FIG. 1A [4], [0069], “[T]he directory server computer 110 may be configured to perform an enrollment verification process on behalf of the access control server computer 112A,” and “may store data regarding accounts or account identifiers that are enrolled in the secure authentication program.” [0072], lines 19-21, “[T]he token provider computer 114 may be configured to send/receive data to/from the directory server computer 110.” [0086], lines 1-5, “[T]he token processing module 220 (of the directory server computer) may … transmit a token request message … to a token provider (e.g., the token provider computer 114 of FIG. 1).” [0092], lines 5-8, “[T]he token generation module 314 (of the token provider computer 114) may ... receive a token request message (e.g., a message including a token requestor ID, an account number (e.g., PAN)…,” where the service provider may be the token requestor (see [0090]). See also step 10 of the method disclosed at [0113].);
[F] transmitting, from the provisioning service computer to the account issuer computer, a token authorization request (GIRISH, [0102], “[T]he directory server computer 110 may identify and route the authentication request message to an appropriate access control server computer 112A associated with the received transaction data (e.g., payment device data, payment account number).” The authorization can include an enrollment verification process and/or a risk analysis, including a challenge process with the user. See GIRISH, [0103], [0109].);
[G] receiving, by the provisioning service computer from the account issuer computer, an indication that the account issuer computer approved the token authorization request (GIRISH, [0112], lines 1-7, “[T]he access control server computer 112A may generate and send an authentication response message to the directory server computer 110. The generated ; and
[H] in response to said indication, issuing a payment token by the provisioning service computer to the service provider (GIRISH, [0113]-[0114], [0117], “At step 10, the directory server computer 110 may generate and transmit a token request message to token provider computer 114 in response to receiving the authentication response message … At step 11, a token provider computer 114 may generate, store, and transmit a token in a token response message to the directory server computer 110 … for a particular resource provider serviced by the directory server computer 110. … At step 12, the directory server computer 110 may transmit the authentication response message including the generated token … to the resource provider computer 108. The authentication response message may be transmitted directly to the resource provider computer 108.”).

	GIRISH does not explicitly disclose the limitations [C]-[E] of claim 9. However, GOOD, which, like the present invention, discloses a method and system for electronic distribution of controlled tokens, discloses the limitations [C]-[E]. GOOD discloses:
[C] generating, by the provisioning service computer, a request receipt (GOOD, FIG. 4, [0059], lines 12-14, In response to a token distribution request 404 by a first (sender) device, FIG. 4, 406, [0060], lines 1-4, “In step 406, the generation module 216 of the processing server 102 may generate a single use personal identification number (PIN) as a single use identification value and a reservation identifier (ID);” the single use PIN in 406 is equivalent to a request receipt);
 transmitting the request receipt from the provisioning service computer to the account issuer computer (GOOD, FIG. 4, 408, [0060], lines 4-7, “In step 408, the transmitting device 222 of the processing server 102 may electronically transmit a data signal to the sender mobile device 104 superimposed with the single use PIN.”);
[E] receiving, by the provisioning services computer from the service provider, the
request receipt (GOOD, FIG. 4, 416, [0062], lines 1-11, “In step 416, the recipient mobile device 110 may electronically transmit a data signal to the processing server 102 superimposed with a token request. The token request may include at least the single use PIN … In step 418, the verification module 218 of the processing server 102 may verify that the single use PIN … [is] the same as the single use PIN … generated … in step 406.”);

A reference may be relied upon for all that it would have reasonably suggested to a person having ordinary skill in the art, including non-preferred embodiments. MPEP 2123(I), citing Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 
FIG. 1 of GIRISH has been annotated for comparison to FIG. 1 of the present invention (see below) and for ease of reference to the above mapping of the claims, as applicable, to GIRISH. Under broadest reasonable interpretation, GIRISH’s FIG. 1 may be interpreted by a person of ordinary skill in more than one way as concerns the directory server computer, that is, as to whether it is associated more closely with the account issuer (see annotated FIG. 1A) or the token provider (see annotated FIG. 1B). The difference between the two interpretations concerns whether the token provider can have the authentication/authorization processing 

    PNG
    media_image1.png
    664
    795
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    565
    693
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    565
    693
    media_image3.png
    Greyscale


Specifically, GIRISH’s method of token provisioning utilizing a secure authentication system teaches all of the elements of limitations [A]-[B] and [F]-[H], and further would suggest to a person having ordinary skill in the art before the effective filing date of the present invention that the elements could be arranged together in such a way to be analogous and/or equivalent to the claimed embodiment(s) of the present invention. Further, it would be desirable to a person having ordinary skill in the art to make such arrangements to achieve flexibility of hardware configurations, e.g., using “any suitable component of a secure authentication system” to “assume the roles of the token provider computer. For example, directory server computers and/or access control server computers may become a token provider…“ GIRISH, [0043], lines 13-16. Communication flows may also be different in various arrangements, e.g., “the authentication request and response messages may pass between the resource provider computer 108 and the access control computer 112A via the user computing 
[0143] Embodiments of the present invention may also provide for faster transaction processing as it reduces the friction that occurs in transactions by combining a token request process within a secure authentication process conducted by a secure authentication system. While conventional systems require separate messages to be transmitted to request authentication and token provisioning, the methods and systems provided herein enable authentication and token provisioning to occur by initiating a single message (e.g., an authentication request message). Additionally, while conventional authentication response message provided information related to authentication success/failure, the techniques described herein enable additional information (e.g., user-specific information) to be communicated within an authentication response message. Thus, alleviating the need for a separate interface and/or an additional message to be utilized in order to obtain such information as would be found in conventional systems.
[0144] Reducing the number of messages need to perform multiples tasks (e.g., token provisioning, authentication, data requests) also has the benefit of reducing the amount of system resources required perform such tasks between multiple computers systems and devices.

Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to look to GIRISH to arrange the various configuration options to arrive at the configuration of the present invention for effecting the method of the present invention.
Further, although GIRISH does not explicitly disclose a request receipt, it would have been obvious to a person having ordinary skill that facilitating the authentication process by including a request receipt for authenticating the merchant as the user’s selected service provider while authenticating the user and/or transaction before providing a token to the service provider would achieve similar benefits as disclosed by GIRISH and cited above (e.g., [0144], “Reducing the number of messages need to perform multiples tasks (e.g., token provisioning, authentication, data requests) also has the benefit of reducing the amount of 
Thus, one of ordinary skill would have looked to GOOD for a method of confirming the chosen recipient of a token requested by one device to be provisioned by another device, via a token provider sending a single use PIN (equivalent to a request receipt) around the closed loop network, that is, requesting the first (sender) device to send the PIN to the second (recipient) device, which in turn sends the PIN back to the token provider to verify that the second (recipient) device is the intended recipient of the token. As to the actors in GOOD, an equivalency would have easily been drawn both to the present invention and GIRISH because the loop of [4]-[3]-[5] in annotated FIG. 1 of the present invention and annotated FIGs. 1A,B of GIRISH require only that there is a token recipient (service provider/merchant/child), a token provider (provisioning service computer/processing server), and a requestor/authenticator (account issuer acting on behalf of service provider/parent acting on behalf of child). The effect is the same to confirm the attended recipient. 
As to equivalency of the request receipt, Applicant’s Specification discloses:  “The request receipt may be in any format, and need not be in a token or PAN format. The request receipt will--later in the process--be used to identify the request for completion of the requested provisioning.” App. Spec., p. 10, lines 19-23. Whether sharing a “single use PIN” or a “request receipt,” the effect is the same to confirm the intended recipient. 
A person having ordinary skill in the art before the effective filing date of the present invention would have been motivated to combine GOOD’s single use PIN verification with GIRISH’s secure authentication system not only because GIRISH contemplated the ability and 
[0005] Thus, there is a need for a technical solution where a payment token for a transaction account can be distributed to a secondary mobile computing device, without the need for the secondary mobile computing device having to be fully authenticated using traditional provisioning processes if the secondary mobile device is a trusted device with the account holder. In such a solution, credentials for a transaction account may be shared more easily and efficiently, while still utilizing tokens to provide for greater account security. In addition, the use of a technological solution that also utilizes transaction controls can further ensure that the payment token shared by the account holder is subject to rules set forth by the account holder, to not only prevent fraud of their transaction account, but also misuse by the individual to whom the account was shared.

That GOOD’s devices in the process are both mobile devices would be of no different effect to one of ordinary skill. 

Regarding dependent claim 11, the combination of GIRISH in view of GOOD discloses the limitations of claim 9. GIRISH further discloses:
The method of claim 9, further comprising: receiving an electronic signature, by the provisioning service computer, from the account issuer computer, said electronic signature received together with the information that 25identifies the service provider and the payment account, said electronic signature authenticating the account issuer computer (GIRISH, [0047], “A ‘token request message’ may be a message for requesting a token” … and … “may include a token requestor identifier associated with a token requestor (e.g., a directory server computer, a resource provider entity/computer, an authorizing entity/computer, or any suitable requestor). A token request message may include the payment credentials…. A token request message may also include transaction data, … and a digital certificate (e.g., which may . 
A person having ordinary skill in the art before the effective filing date of the present invention would appreciate the additional security of a digital certificate or electronic signature accompanying the token requestor identifier and payment credentials for verification/authentication of the sender of the data (in this case, the account issuer or authorizing entity), as disclosed in GIRISH. The addition of an electronic signature, although not necessary in GOOD, would not render the combination of GIRISH in view of GOOD inoperable or otherwise undesirable by one of ordinary skill.

Regarding dependent claim 14, the combination of GIRISH in view of GOOD discloses the limitations of claim 9. GIRISH further discloses:
The method of claim 9, further comprising: transmitting, by the provisioning service computer to the account issuer computer, an 10inquiry as to whether the payment account is eligible for provisioning to the service provider (GIRISH, [0102], “directory server computer 110 may … route authentication request message to an access control server computer 112A”; [0103], “access control server computer 112A may … perform an enrollment verification process and/or risk analysis using the data received in the authentication request message”; [0104] “as part of the enrollment process, the access control server computer 112A may determine whether an account identifier (e.g., an account number) has been previously enrolled in the secure authentication program provided by the access control server computer .
With regard to the combination of GIRISH in view of GOOD, a person having ordinary skill in the art before the effective filing date of the present invention would have understood the eligibility inquiry process of GIRISH to be compatible with GOOD, at least because GOOD, at [0047], discloses that the processing server 102 (which is also the token provider) “may also include a querying module 214,” which “may be configured to execute queries on databases, … such as the account database 206, to identify information stored therein… The querying module 214 may, for example, execute a query on the account database 206 to identify an account profile 208 associated with a token distribution request received by the receiving device 202.” The combination of GIRISH in view of GOOD supports the eligibility inquiry process of claim 14.

Regarding dependent claim 15, the combination of GIRISH in view of GOOD discloses the limitations of claim 14. GIRISH further discloses:
The method of claim 14, further comprising: receiving, by the provisioning service computer from the account issuer computer, an indication that the payment account is eligible for provisioning to the service provider (GIRISH, [0112], lines 1-3, “the access control server computer 112A may generate and transmit an authentication response message to the directory server computer 110.”).

Regarding dependent claim 16, the combination of GIRISH in view of GOOD discloses the limitations of claim 15. GIRISH further discloses:
The method of claim 15, further comprising: transmitting, by the provisioning service computer to the service provider, an indication that the payment account is eligible for provisioning to the service provider (GIRISH, [0111], lines 11-14, “the access control server computer 112A may generate and transmit an authentication response message to the resource provider computer 108 via the directory server computer 110…”).

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over GIRISH in view of GOOD, further in view of AL-BEDAIWI et al., US 2017/0109745 A1 (hereinafter, “AL-BEDAIWI”).
Regarding dependent claim 10, the combination of GIRISH in view of GOOD discloses the limitations of claim 9. GIRISH in view of GOOD does not explicitly disclose the limitation of claim 10. However, AL-BEDAIWI discloses:
The method of claim 9, further comprising: transmitting, by the provisioning services computer to the account issuer computer, a 20confirmation that the payment account has been provisioned to the service provider (AL-BEDAIWI, [0086], information confirming that the resource was provisioned may be sent to authorization computer).
A person having ordinary skill in the art before the effective filing date of the present invention would be motivated to include this common step of confirming the token provisioning process results to the authorizing entity to verify success of the requested token .

Claims 12-13 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over GIRISH in view of GOOD, further in view of DIMMICK et al., US 2016/0148197 A1 (hereinafter, “DIMMICK”).
Regarding dependent claim 12, the combination of GIRISH in view of GOOD discloses the limitations of claim 11. GIRISH in view of GOOD does not explicitly disclose the limitations of claim 12. However, DIMMICK discloses:
The method of claim 11, further comprising: the provisioning services computer verifying the received electronic signature (DIMMICK, [0083], in response to the token request message sent to the transport computer with a digital certificate, [0086], “the tokenization computer 670 may validate the token request message …” and “the tokenization computer 670 may use an encryption key to validate a digital certificate included in the token request message.”).
Although GIRISH discloses including a digital certificate in the token request message as shown for claim 11, GIRISH does not disclose verifying or validating it. However, it would have 
A person having ordinary skill in the art before the effective filing date of the present invention would have appreciated the additional security of a digital certificate or electronic signature accompanying the token requestor identifier and payment credentials for verification/authentication of the sender of the data (in this case, the account issuer or authorizing entity), as disclosed in GIRISH and DIMMICK. The addition of an electronic signature, although not necessary in GOOD, would not render the combination of GIRISH in view of GOOD further in view of DIMMICK inoperable or otherwise undesirable by one of ordinary skill. Additionally, one of ordinary skill would have looked to DIMMICK for further solutions regarding security at least because DIMMICK discloses a very similar method for tokenization involving similar entities (see DIMMIC, Abstract and FIG. 1) as disclosed in GIRISH in view of GOOD, and because DIMMICK further discloses use of the digital certificate as disclosed in GIRISH.

Regarding dependent claim 13, the combination of GIRISH in view of GOOD further in view of DIMMICK discloses the limitations of claim 12. GOOD further discloses:
The method of claim 12, wherein the provisioning services computer generates said request receipt after said verifying step (GOOD, as explained for claim 9, discloses the request receipt, known in GOOD as the “single use PIN.” GOOD only generates the single use PIN 406 after verifying the contents of the token distribution request 404, as seen in FIG. 4. The token distribution request 404 includes “account controls.” Per GOOD, [0028], “Account controls may be controls to be associated with the payment token such that payment transactions where the payment token is presented as the funding source are subject to the account controls and must be in compliance with the account controls to be approved. A payment token subject to one or more account controls may be referred to herein as a ‘controlled token’ or ‘controlled payment token.’ Account controls may set limits for individual transactions (e.g., a limit on transaction amount, geographic location, merchant, merchant category code, transaction time, transaction date, etc.) or for multiple transactions (e.g., an aggregate transaction amount, transaction frequency, number of transactions, etc.).” 
A person having ordinary skill in the art before the effective filing date of the present invention would have understood that account controls could include security aspects, such as who could participate in the transaction, and which therefore may include, as contemplated and/or desired by one of ordinary skill, security controls such as a requirement for an electronic signature as introduced by claim 11. Therefore, it would follow for one of ordinary skill that GOOD’s single use PIN would not be generated until after the verification is complete in order to maintain the security afforded by controls such as the electronic signature.  

Regarding dependent claim 17, the combination of GIRISH in view of GOOD discloses the limitations of claim 9. GIRISH partially discloses:
The method of claim 9, wherein the information that identifies (a) the service provider; and (b) the payment account to be provisioned to the service provider is received in encrypted form by the provisioning service computer (GIRISH, [0047], “A token request message may include the payment credentials, which may be encrypted.”). (GOOD discloses capability for encryption by the processing server; see GOOD at [0044].) GIRISH in view of GOOD thus discloses the encryption of the payment account of claim 17 but does not explicitly disclose the encryption of the service provider information in the token request message.
However, DIMMICK discloses the encryption of both the service provider and the payment account in the token request message. Specifically, DIMMICK discloses, at [0044], “a token request message may include payment credentials, mobile device identification information (e.g. a phone number or MSISDN), a digital wallet identifier, information identifying a tokenization service provider, a merchant identifier, a cryptogram, and/or any other suitable information. Information included in a token request message can be encrypted (e.g., with an issuer-specific key).” Additionally, DIMMICK discloses at [0085], “the authorization entity computer 660 may forward the token request message to the tokenization computer 670.
A person having ordinary skill in the art before the filing date of the present invention would have understood that if one item of information could be encrypted in a token request message to the provisioning service computer, other items within that message could similarly be encrypted using the same process, with no substantial effect on the combination of GIRISH in view of GOOD, further in view of DIMMICK. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Literature
Linehan, US 6,327,578 B1, discloses a method, system, and computer program product for a four-party credit/debit payment protocol in which the credit/debit card authorization function is moved from the merchant to the account issuer.
Talbert et al., US 2004/0078328 A1, discloses a method and system for completing a transaction between a customer and a merchant. 
Felsted et al., US 8,364,600 B2, discloses a method, apparatus, and computer program product for performing a business transaction without disclosing sensitive identity information to a relying party.
Dill et al., US 2015/0032627 A1, discloses systems and methods for interoperable token processing including communicating token attributes associated with a token vault for various token requestors.
Dill et al., US 2015/0032625 A1, discloses systems and methods for communicating risk using token assurance data.
Nelsen et al., US 2015/0142673 A1, discloses method and systems for token request management using account issuer-defined payment token request rules generated and stored by a token issuer computer.
Dua, US 2015/0339667 A1, discloses an apparatus, system, and method for processing a request to authorize a payment transaction using token credentials.
Shastry et al., US 2015/0356560 A1, discloses a method and apparatus for token provisioning a merchant mobile application, the token associated with a status for identification and verification of secure user data.
Gaddam et al., US 2016/0028550 A1, discloses systems and methods for secure detokenization using a tokenization certificate that validates the identity of a credential requestor and provides information about the requestor’s authorization for detokenizing a token.
Carpenter et al., US 2016/0034891 A1, discloses a method and system for activating credentials for transmission to a transaction processing system via a data communications network.
Taratine et al., US 2016/0140546 A1, discloses methods, apparatus, and computer software for processing electronic tokens, using encryption and digital signatures, for authorization of a transaction.
Selfridge et al., US 2017/0091759 A1, discloses a system, method, and computer program product for token provisioning for non-account holder (third party) use in financial transactions.
Rajurkar et al., US 2017/0148013 A1, discloses systems and methods for tokenizing account numbers and shipping data to facilitate transactions with a merchant.
Jones-McFadden, US 2017/0195879 A1, discloses a system, method, and computer program product for tokenized identification of user authentication via a merchant system.
Taylor et al., US 2017/0228723 A1, discloses systems, methods, and apparatus for token provisioning and processing of resource provider accounts.
Maddukuri et al., US 2017/0255937 A1, discloses systems and methods for transaction account tokenization of a merchant.
Kim et al., US 2017/0372313 A1, discloses an electronic payment device for securing and authenticating payments through a payment server to a merchant.
Subbarayan et al., US 2018/0174137 A1, discloses systems, methods, and devices for providing agnostic electronic payment tokens to client devices and merchant systems.
Kumnick et al., US 10,062,079 B2, discloses a payment account identifier system and method for utilizing a non transactable-account identifier with a payment token.
McGuire, US 10,096,009 B2, discloses a system for secure payment processing using an authorization request and replacement account identifiers to conduct payment transactions.
Kumar et al., US 2019/0050853 A1, discloses systems and methods for pushing tokenized payments to resource providers for goods or services. 
Chandoor et al., US 10,243,958 B2, discloses systems and methods for device push provisioning, including encrypting provisioning request data sent to a provisioning server computer.
Bloy et al., US 2019/0089784 A1, discloses a system and method for provisioning a data transfer application, including a payment device with a payment token.
Uechi, US 2019/0122222 A1, discloses a computer-based system and method for payment processing without the need to transfer account information directly from the user.
Wong et al., US 10,257,185 B2, discloses a method for automatic token provisioning in response to receiving a request to create an account for an access or payment transaction.
Hammad, US 2019/0347645 A1, discloses a provisioning system for enabling a mobile communication device to operate as a financial presentation device for payment to a merchant, including sending financial data in an authorization request with a security key.
Royyuru et al., US 2019/0385164 A1, discloses methods for facilitating push token provisioning of a user payment account into a digital wallet using an encryption gateway to encrypt the provisioning data when sending it to the token service provider.
Lopreiato et al., US 2020/0005287 A1, discloses methods of maintaining a token database for token provisioning to a mobile device, and managing the lifecycle of payment tokens on the mobile device.
Dimmick et al., US 10,552,834 B2, discloses systems and methods for performing consumer authentication in a tokenized transaction.
Peyton et al., US 2020/0143357 A1, discloses a method of provisioning payment credentials to a mobile device based on decisions made by a mobile network operator.
Spector et al., US 10,878,407 B1, discloses systems and methods for facilitating provisioning of a token to a third-party payment application and transacting using the token.
Powell et al., US 10,891,610 B2, discloses a network token system for providing, along with the token, token assurance.
Law et al., US 10,911,429 B2, discloses a method for utilizing a registration authority to facilitate a certificate signing request for secure token distribution.
Non-Patent Literature
EMVCo., "EMV Payment Tokenisation Specification, Technical Framework," V1.0, March 2014, available at https://www.emvco.com/terms-of-use/?u=wp-content/uploads/documents/EMVCo_Payment_Tokenisation_Specification_Technical_Framework_v1.0.pdf (84 pages). (Year: 2014)
Foreign Patent Literature
Kinagi, WO 2016134016 A1, discloses systems and methods for token processing using transaction specific information. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA M SCHREIHART whose telephone number is 571-270-7039.  The examiner can normally be reached on M-F 8:00 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK MCATEE can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LMS/Examiner, Art Unit 3685                                                                                                                                                                                                        




/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan. 7, 2019).
        2 Id. at 52.
        3 Id. at 55.
        4 Id.
        5 Id. at 56.